 658DECISIONSOF NATIONALLABOR RELATIONS BOARDGuerdon Industries,Inc.,ArmorMobileHomesDivisionandFiremen&Oilers, Local No. 288.Case 10-CA-10719June 19, 1975DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn November 29, 1974, Administrative Law JudgeJuliusCohn issued the attached Decision in thisproceeding. Thereafter, counsel for Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, fmdings, andconclusions of the Administrative Law Judge asmodified herein and to adopt his recommendedOrder for the reasons further explained below.The Administrative Law Judge concluded thatwhen Respondent withdrew recognition from theUnion, on May 9, 1974, Respondent thereby violatedSection-.8(a)(5) and (1) of the Act because Respon-dent's withdrawal of recognition, although based onobjective considerations, was not accomplished in acontext free of unfair `labor practices. Particularly,the Administrative Law Judge found that, on May 1,1974,Respondent had violated Section 8(a)(5) and(1) 'of the Act by unilaterally announcing andimplementing an incentive wage plan without priordiscussion with or notification to the Union, at atime when Respondent had no reason to doubt theUnion's majority representative status. The Adminis-trativeLaw Judge further found that, on May 1,1974,Respondent also violated Section 8(a)(1) bythreatening certain of its employees that the incen-tiveplan it had announced would be lost if theUnion negotiated a wage increase. The Administra-tiveLaw Judge then found that, because of theseunfair labor practices, Respondent was precluded, onMay 9, 1974, from having a reasonably based doubtof the Union's majority status and that Respondentthereby violated Section 8(a)(5) and (1) of the Act byitswithdrawal of recognition.We agree with these conclusions of the Administra-tive Law Judge, but, because of various commentsmade by our dissenting colleague, and because of ourmodification of certain parts of the Administrative1The contract provisions and language remained the same during thecontract's duration except for various wage increases.2All dates are 1974 unless otherwise noted.Law Judge's Decision, we wish to elaborate on ourreasons for agreeing with the Administrative LawJudge's conclusions.The Administrative Law Judge has set out in somedetail the facts of theinstant caseand we heresummarizeonly those facts most pertinent to ourdiscussion.The Union was certified as the exclusive bargain-ing representative of Respondent's employees in-volvedhere in September 1967. Thereafter, inFebruary 1968, Respondent and the Union signed acontract which, because of various extensions, waseffective untilMarch 31, 1974, expiring on that dateafter a final 1-month extension.'In January 1974,2 the Union had given the FederalMediation and Conciliation Service due notice of itsintent to open the contract for negotiation and, inmid-February, Union Representative Jimmy Walkerhad notified Respondent's plant manager that he wasgoing to meet with the employees and would getback to the plant manager after receipt of theemployees' proposals. The Union was contacted laterthatmonth by Kenneth Crawford, Respondent'sdirectorof industrial relations, and the partiesagreed, at Walker's request, to extend the contract,which was set to expire on March 1, to March 31. Inthe latter part of March, Walker met with theemployees,worked up proposals, to submit toRespondent,and then arranged to meet withCrawford on April 3.At the April 3 meeting, Walker presented theUnion's proposals and after their subsequent rejec-tion by Respondent a week later, and the Union'slater rejection of Respondent's counterproposal, andafter further telephonediscussions, the parties agreedtomeet again on April 29. By the conclusion of theApril 29 meeting, the parties had reached agreementon substantially all contract language with theexception of economic matters.Thereafter,however,and notwithstanding theprogress the parties had made on April 29 innegotiating a new contract, on May 1, Respondent'sgeneralmanager,OralKiphart, held a series ofmeetingswith the employees to explain an incentivewage plan, phase one of which, the AdministrativeLaw Judge found, Respondent implemented immedi-ately after the May 1 meeting.3 Respondent admitsthat the Union had not been consulted beforeRespondent announced the plan.Further, at one of the May 1 employeemeetings,Kiphart,when asked what would happen to theincentive plan if the employees obtained a raise3 The Administrative Law Judge has set out in detail the specifics of theincentive plan,which,we note,was to be unplemented in two phases.218 NLRB No. 69 GUERDON INDUSTRIES, INC.659through the union negotiations, replied that thatoccurrence would kill the incentive plan. -After the April 29 bargaining session and thevarious employee meetings on May 1, there were nofurther negotiations between Respondent and theUnion. Rather, by letter of May 9, Respondentinformed the Union it was filing a petition for anelectionwith the Board, and, as the petition wasallegedly supported by a large number of unitemployees, it stated it was refusing to bargain withtheUnion pending resolution of the issue by theBoard. An RM petition was thereafter filed with theBoard on May 13 along with an undated employeepetition, allegedly signed by 46 employees, whichstated "we no longer wish to be represented by [theUnion] 994,Kiphart testified that he had received the employeepetition on May 6 from Production Manager LamarRoberts, but Roberts, who testified, gave no testimo-ny about the petition. The Administrative LawJudge,however, credited the testimony of anemployee who said that he saw another employeegive Roberts the petition on May 1; he recognizedthe petition and had seen it circulating around theplant; he looked at it when the employee handed it toRoberts and there were about 35 signatures on it; onthe following day, he saw the petition circulating inthe plant again; and he himself obtained severaladditionalsignatures.TheAdministrativeLawJudge, in the absence of contrary testimony, thusconcluded thatRoberts had first received theemployee petition on May 1, while the employeemeetings were in progress, and that at that time lessthan a majority of the employees had signed thepetition.Thereafter,onMay 6, when Kiphartallegedly first received the petition, it appears that amajority of the unit employees had signed it.In determining whether Respondent's withdrawalof recognition violated the Act, the AdministrativeLaw Judge correctly noted the pertinent standardsby which the Board determines whether an employ-er'swithdrawal of recognition from an incumbentunion in a particular case is permissible. Under theserules, as set out in the Board's decision inCelaneseCorporation of America,5a certified union, upon theAAccording to the AdministrativeLaw Judge,there were 84 or 85employees in the unit on May 9.5 95 NLRB 664(1951).Celanesehas beencited approvingly by theSupremeCourt-SeeRayBrooks v. N.LRB.,3481 J.S. 96,104, fn. 18 (1954).6 SeeBarringtonPlaza and Tragniew, Inc.,185NLRB 962 (1970),enforcement denied on other groundssub nom.N LRB. v. Tragniew, Inc.,and ConsolidatedHotels of California470 F.2d 669 (C.A. 9, 1972)T "Majority representative status" means thata majontyof employees inthe unit wishto havethe union astheir representativefor collective-bargaining purposes.Celanese Corp., supraat 671.8N.L.RB. v. Gunt Hotel Company,362F.2d 588(CA. 5, 1966),enfg.147 NLRB 997 (1964).9Nu-Southern Dyeing & Finishing, Inc., and HendersonCombining Co.,179 NLRB 573, fn.1 (1969),enfd. in part 444 F.2d 11 (C.A. 4, 1971).expiration of the first year following its certification,enjoys a rebuttable presumption that its majorityrepresentative status continues. The presumptionalso continues to apply after the expiration of acollective-bargaining agreements The presumptionmay be rebutted, however, by evidence establishingthat the union no longer enjoys majority representa-tive status.? Also, even without such showing of lossof majority, an employer may refuse to bargain if herelieson a reasonably based doubt as to thecontinuedmajority status of the union. As to areasonably based doubt, two prerequisites for sus-taining that defense are that the asserted doubt mustbe based on objective considerations and suchdoubt must be raised in a context free of unfair laborpractices .9Applying these principles, it is clear that, after thecontract's expiration on March 31, the presumptionof the Union's majority status continued and it wasRespondent's burden to show either that the Unionhad lost majority status in fact or that Respondenthad a reasonably based doubt of that status.Respondent attempted to defend its withdrawal ofrecognition by arguing that (1) the dues-checkofffigures forMarch, April, and May 1974 indicatedthat less than a majority of the unit employees wereon checkoff in those months; (2) certain statementsmade by Union Representative Walker indicated hedoubted the unit employees supported the Union;and (3) the employee petition Respondent receivedon May 6 indicated that a majority of the unitemployees were no longer in favor of the Union.10We agree with the Administrative Law Judge'srejection of each of these three defenses for reasonswe note below.With respect to the dues-checkoff figures, theAdministrativeLaw Judge correctly noted that,consistent with both Board" and court 12 precedent,the fact that less than a majority of the unitemployees were on dues checkoff, in the 3 monthsindicated, did not demonstrate that the Union hadlost itsmajority status or that Respondent could thushave had an adequate basis for a reasonably baseddoubt of that status.13 The simple reason for this10There is noallegationthatthe petition was the result of any unlawfulsolicitation efforts by Respondent.11 See,e.g.,Bartenders,Hotel,Motel& RestaurantEmployersBargainingAssociationof Pocatello, Idaho,213 NLRB No. 74 (1974).12 See,e.g., Terrell Machine Companyv.N.LRB.,427 F.2d 1480 (C A. 4,1970), enfg. 173 NLRB`1480(1969); andThe National Cash RegisterCompany v. N.LRB.,494 F.2d 189(C.A. 8, 1974), denying enforcement inother respectsof 201 NLRB1034(1973).13Althoughthe AdministrativeLaw Judge's rejection of Respondent'sargument was clearly in line with Board precedent, our dissenting colleaguecites the Board's decisionsin Peoples Gas System,Inc.,214 NLRB No. 141(1974), andConvair Divisionof General DynamicsCorporation,169 'NLRB131 (1968),for the proposition that a small percentage of employees oncheckoffis an indication of objective considerations to support a doubt of(Continued) 660DECISIONSOF NATIONAL LABOR RELATIONS BOARDnonrelianceon checkoff figures is the fact, as theFifth Circuit stated inGulfmont,14that "[n]o oneknows how many employees who [favor a uniondecide] not to authorize the company to deductunion dues...." 15 Thus, the Administrative LawJudge was clearly correct in his rejection of Respon-dent's defense based on the dues-checkoff figures.'6With respect to Respondent's second defense, i.e.,that certain statements allegedly made by Walker tothe effect that the unit employees were not support-ing the Union were also indicators of lack of majoritysupport or a basis for a reasonably based doubt ofmajority status, the Administrative Law Judge didnot credit certain testimony of Respondent's repre-sentative,Crawford, which would have supportedthat contention and we cannot on this record findfurther evidence supporting this defense of Respon-dent and therefore we reject it.17With respect to Respondent's third defense, theemployee petition, we note that the 46 names on thepetition on May 6 constituted a majority in the unitbut, as the Administrative Law Judge pointed out,the petitiondid not establish that the Union had lostmajority status, in fact, since the signatures on thepetition were never properly authenticated nor was itmajority support.His citation to those two cases is incorrect. In both thosecases, on the facts present in each,the Board stressedthedecrease,over aperiod of years, inthe number of unit employees on checkoffas an indicatorof objective considerations. Member Fanning was on neither of those casesand does not necessarilysubscribe totheir rationale.14Supra,fn. 8.15 362 F.2d at 591. Notwithstandingour dissenting colleague'scontraryopinion that an employee who wishesto be represented by a union usuallysupports itfinancially,and his statementthat we areengagedin sophistry infailing to so conclude,we prefer to rely on the Fifth Circuit's statement inGulfmontas the correct approach in this matter. Of interest, we note that inGulfmont,itself,although the union therehad received 111 votes in theelection,when the contract in that casebecame effective, without acompulsory checkoff clause, only 77 employees authorized checkoff and thenumber of employees authorizingcheckoff during the year of the contractnever went above thatfigure of 77.And while our dissenting colleague attemptsto equatethe dues-checkoffauthorizations with the membershipsupport the Union had, we note thatRespondent's representative,Crawford, testified that he himself had noidea, based on the checkoff, of the numberof membersthe Unionhad, sincehe admitted that employees sometimes paid theirdues directly to the Union.Rather,Crawford's doubt of theUnion's majoritystatus, beforethe May 6employee petition,was based,accordingto Crawford,on various statementsallegedly madeby Walker to Crawford,which statementsthe Admmistra-tiveLawJudge did not creditas we notebelow. Therefore,prior to itsreceipt of the employee petitionon May 6,Respondentclearly could nothave had a reasonably based doubtof the Union's majority status.16 In so agreeing with theAdministrative Law Judge, however, we placeno reliance on his further statement thatproof thatless than amajority ofthe employees weremembersof the Unionwould also not demonstrate lackof majority supportWhile the AdministrativeLaw Judgeis correct in hisstatement(seeN.L.RB. v. Gulont Hotel supraat 591), any suchstatementisunnecessary here since it has not been shown, inanyevent, that theUnion's membership was less than amajority of the unit.Our dissenting colleague concludesthat the Union,in fact,lackedmajorityin its membership basedon (1) the employee petition of May 6; (2)a statement allegedly made byWalker to UnionCommitteeman Stewart;and (3)a finding that the Unionhad amaximumof 33 "card signers" out ofa unit of 84 or 85 employees on May 8, theday prior to the withdrawal ofrecognition.We discuss the effect of the employeepetitionlater inour decision.Withever shown that the employees who signed thepetition were actually in the unit on the date of thewithdrawal of recognition. However, we agree withthe Administrative Law Judge that the petition, witha majority of the employees apparently having signedit,could have constituted sufficient reason forRespondent to have doubted the Union's continuingmajority status,18 and thereby would have sanctionedRespondent's withdrawal of recognition, if Respon-dent's action had been taken "in a context free ofunfair labor practices."19We agree, however, withthe Administrative Law Judge that such a situationdid not exist when Respondent withdrew recognitionfrom the Union.Specifically, we agree with the Administrative LawJudge that Respondent violated Section 8(a)(5) and(1)of the Act when it unilaterally announced andthen implemented its incentive wage plan withoutprior notice to or consultation with the Union. As theAdministrative Law Judge noted, on that date it hadnot been shown that the Union, had, in fact, lost itsmajority status, nor, on the evidence then before it,couldRespondent have had a reasonably baseddoubt the Union had lost that status. In suchcircumstances, Respondent was obligated to bargainrespectto the statementWalker allegedlymade to Union CommitteemanStewart,webelieve therecord supports more than one interpretation ofStewart's testimony and thereforewe do not agreethat our dissentingcolleague's interpretationof the record is the only interpretation and, thus,the necessarilycorrectinterpretation.Withrespect to our colleague's findingthatthere were a maximum of 33 "card signers"onMay8,he apparentlyhas addedthe 24cardsWalker offered to Crawfordat theApril 29 meetingwith the 9 names the Union offered in its April letter for checkoff Thisfiguretotals 33but it hardly meansthat there was a maximumof 33 "cardsigners" sinceit is alwaysincorrect to equate the numberof employees oncheckoff with the number of membersa union possesseswhen checkoff isvoluntary. Seethe discussion above.17 In rejectingthe defense, however,we do not rely onthe Admuustra-tive LawJudge's legal conclusion that:AssumingWalker saidhe was losing support,statementsby unionofficials thatthey are notgetting sufficient support have been foundinsufficient upon which to base a good-faith'doubt, and evidence ofdissatisfactionwith the Unionmust come from the employeesthemselves. [Footnotesomitted]The Administrative Law Judge in fact found that Walker's statementrelatedto his lack of supportin securingproposalsfrom the employees. Insuch circumstances,we findtheAdministrativeLaw Judge's discussionquotedabove irrelevant to his conclusions.We have alreadynotedabove ourrefusalto rely on thestatementallegedlymadeby Walker toCommitteeman Stewart as an indicator thatthe Union did not have majority support.We do note that, as a resultof Respondent's March 26 letter to theUnion,Walker offered to Crawfordat theApril 29meeting between theparties a number of authorization cards. The number was less than amajority in the unit. Thereis no claim, however, that these cards constitutedin fact all the membersof theUnion in the unit. We note toothat Crawforddeclined to look at the cards,stating instead"that's alright, I believe you"and theparties continued to negotiate,withCrawfordnever questioning theUnion's majority, Thisis inconsistent with any claims of reasonable doubton Respondent's part, at leastas of April 29.18Cf. American ExpressReservationsInc.,209 NLRB 1105 (1974); andalsoFaye NursingHome,Inc. d/b/a Green Oak Manor,215 NLRB No. 112(1974).19Nu-SouthernDyeing & Finishing Inc, supra,fn. 9. GUERDON INDUSTRIES, INC.661with the Union, the employees' bargaining represent-ative, over the incentive wage plan, a condition ofemployment,20 and its failure to do so wasa per seviolation of Section 8(a)(5).2' Also a violation of theAct was Kiphart's reply in answer to the question asto the effect of a union-secured wage increase on theincentive plan.His response, which indicated thatany such wageincreasewould "kill" the plan, wasclearly a threat of reprisal should the Union obtain awage increaseand was therefore a violation ofSection 8(a)(1).Notwithstanding the seriousness of the unfair laborpractices committed by Respondent on May 1, ourdissentingcolleague finds them insufficient to taintthe subsequent petition Respondent received fromthe employees. To so conclude, he fords Respon-dent's announcement and implementation of theincentive wage plan at most a "technical" violationsince it wasapparently abandoned before its secondphase was achieved. And with respect to Kiphart'sstatement,our dissenting colleague rinds that it wasnot "intended" as a threat and was at most a"borderline" violation.We disagree with both theseconclusionsof our colleague.The implementation of the incentive plan canhardly be deemed a "technical" violation simplybecause the plan may later have been abandoned. Toso categorizesucha per seviolation of the Act, basedon whether it was, in fact, effective, is to completelynegativethe spirit and purpose of the Act.22 Thesame resultobtains with respect to Kiphart's state-ment, which our dissenting colleague, without sup-porting proof,states wasnot "intended" by Kiphartas a threat.The statement itself, however, clearlyconveys a coercivemessage tothe employees; isclearlyviolative of Section 8(a)(1); and in suchcircumstances,under established law,Kiphart's"intent" inthe statement is irrelevant.23Thus it is clear that the Administrative Law Judgewas correctin fording that Respondent's May 120We agree withthe Administrative Law Judge that past practices at theplant didnot establishthat the, Union had waived itsright to negotiateregarding incentive wage plans.21N.L.R.B.v.BenneKatz d/b/a Williamsburg Steel Products Co., 369U.S. 678(1962).In so agreeing withthe AdministrativeLaw Judge,we placeno reliance on his discussionof whetherRespondentdid ordid not have acontract right to institute the incentive plan, because, as the AdministrativeLaw Judge noted,the contract had infact expiredwhen Respondent tookitsMay1action and,absent an agreement,Respondent was obligated tobargain with the Union,the employees' representative,over this conditionof employment.In agreeing with the AdministrativeLaw Judge,we also place no relianceon his findings, and attendant discussionthereof, that Respondent's May 1promulgation of the incentive plan was a deviceundertakento underminetheUnion.Rather we predicateour finding of the 8(aX5) violation onRespondent's failure tonotify anddiscuss this action withthe Union, theemployees'majorityrepresentative,beforeimplementingthe program. It isnot necessary to this conclusionfor us to divine the reasons whyRespondent undertook to implementthisplan and we make nofindings onthis point.violations precluded the possibility of its later relyingon the employee petition as a basis for withdrawingrecognition from the Union. In so agreeing with theAdministrative Law Judge, however, we stress that itis not simply because Respondent, in fact, committedunfair labor practices that we have found itswithdrawal illegal, but rather it is because of theseriousnature of these violations that we haveconcluded as we have. Thus we are not applying ourprinciples concerning this withdrawal of recognitionina per semanner but, consistent with our promise inCelanese,24we have viewed "the totality of all thecircumstances" surrounding Respondent's withdraw-al of recognition.We repeat that, absent the unfair labor practiceswe have found Respondent committed on May 1, wewould be constrained to dismiss the complaintallegation alleging an unlawful withdrawal of recog-nition by Respondent.25We would also be con-strained to dismiss the withdrawal-of-recognitioncomplaint allegation, even where Respondent, infact,had committed other unfair labor practicesprior to its withdrawal of recognition, if it could besaid that those other unfair labor practices were notof such a character as to either affect the Union'sstatus, cause employee disaffection, or improperlyaffect the bargaining relationship itself.26 It is clearhere,however, that Respondent's unilateral an-nouncement and implementation of the incentiveplan and its threat to halt the plan should the Unionnegotiatea wage increasewere exactly the types ofviolationswhich would improperly affect the bar-gaining relationshipso as to negatethe legality of thelater withdrawal of recognition.In this connection, the unilateral implementationof the incentive plan, withitspromiseof possiblehigher employeeearnings,coupled with the threat ofthe plan's demise should the Union gain a wageincrease,graphically portrayed to the employees thatRespondent was in a position to confer or withdraw22 In a not unsmailiar context, we would hardly dismiss a complaintagainst a union, which we found had engaged in an illegal strike, based onthe fact that the strike though illegal was not successful.23 See, e.g.,MagnetCoveBariumCorp.,119 NLRB 1203 (1958). Ourdissenting colleague appears to have lost sight of thefactthat "motive" or"intent"isnot the critical element of an 8(axl) violation. Rather, as theBoard has stated,"the test is whether the employer engaged in conductwhich, it may reasonably be said,tends to interfere with the free exercise ofemployee rights under theAct."TheCooper ThermometerCompany,154NLRB502, 503,fn.2 (1965).24 95NLRB at 673.25 See fn. 18,supra.26 SeeColonial Manor Convalescent & Nursing Center, a Divisionof the LaGrangeLand Corporation,188 NLRB 861(1971);MidwesternInstrurnents,Inc., 133 NLRB1132 (1961).As the Board indicated inColonialManor,there is no absolute proscription against questioning a union'smajoritystatus in the context of unfair labor practices. Rather, any unfair laborpractices committed are weighed to see whether they,in fact, wouldpreclude an employer from later withdrawing recognition from a union. 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDeconomicbenefits without regard to the presence ofthe Union. Such a failure by Respondent to accordto the Union its rightful role to negotiate suchprograms for the employees necessarily tended tounderminethe Union's authority among the employ-ees,whoseinterest it was obligated to represent insuchmatters,with erosion of majority status theprobable result 27Thus where, as here, the preceding violations are"flagrant [and]egregious" in themselves "and wherethey directly affect a large segment of the bargainingunit," 28 we fmd Respondent's withdrawal of recogni-tion shortly thereafter was unlawful.For all the foregoing reasons,29 we agree with theAdministrative Law Judge that Respondent's with-drawal of recognition on May 9 violated the Act asthe natureof Respondent's May 1 violations preclud-ed Respondent from exercising a reasonably baseddoubt of majoritystatus.30ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard, adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent Guerdon Industries,Inc.,Armor , Mobile Homes Division, Ashburn,Georgia, its officers,agents, successors, and assigns,shall take the action set forth in the AdministrativeLaw Judge's recommended Order.MEMBER KENNEDY,dissenting:This is another case in which the members of theBoardmajority have used a fiction to impose upon27Cf.C & C Plywood Corporation and Veneers, Inc.,163 NLRB 1022(1967).We note that,on MayIwhenRespondent violated the Act as noted,the employee petition contained 35 names,which wasless than amajority,and not enough to establish a good-faithdoubt of majority.WhenRespondent next saw the petitionon May 6, however, an apparent majorityof the employees had signedit. Itis difficult to determinehow many ofthose additional signatures were adduced becauseof Respondent's May 1actions.However,noting that Respondent's twin violationsdemonstratedthat what the employees had received without theUnion, i e., the incentiveplan with its promiseof benefits, they would lose should the Unionnegotiate a wage increase, it is highly likely Respondent's actions had aneffect on the remaining11 employees. We conclude,in the circumstances,that it was Respondent's burden to prove otherwise and it has not carriedthisburden.28N.L.R.B. v. Anvil Products, Inc.,496 F.2d 94 (C.A. 5, 1974), denyingenforcementof 205 NLRB 709 (1973).29We disagree with our dissenting colleague that the SupremeCourt'sdecisionsin N.L.R.B. v. Gissel Packing Co, Inc.,395 U.S. 575 (1969), andLinden LumberDivision,Summer &Co. v. N.L.R.B.,419 U.S. 301 (1974),have rendered"obsolete" our rationale herein.WithrespecttoLindenLumber,which involved an initial recognition situation,we note that therewas no charge thatthe employerthere engagedin anyunfair labor practiceapart from its refusal to bargain whenconfronted witha demand forrecognition.Here, there are other unfair laborpractices allegedagainstRespondent in addition to its withdrawalof recognition.We find theSupreme Court's decision inGisselmore analogousto theinstant case and,while the SupremeCourtinGisselalso did not deal with a loss of majoritysituation but with initial recognition,we are satisfied that the rationale inemployees a bargaining representative by denyingthem the right to express their own choice ina secretelection conducted by the Board. As I have done inother similarcases, I dissent.31After the Union was certified, the parties executeda 3-year contract which expired on March 1, 1971.That agreement was extended to March 1, 1974, withthe contract provisions and languageremaining thesame except for variouswage increases.The Unionserved notices in early January 1974 that it wanted tonegotiate changes in the contract. No proposals weresent to the Employer by the Union, and there was noattempt tostart negotiationsprior to the scheduledexpiration date of March 1. The Respondent readilyagreed to a 1-month extension of the contract a dayor two before the expiration date of March 1.According to Union Representative Walker, hetoldRespondent's spokesman, Crawford, in lateFebruary,when he requested extension of thecontract, that he had to meet with the employees toget their proposals because there appeared to be alack of interest in advancing proposals. Walker wasdelayed anothermonthingetting theUnion'sproposals prepared. Indeed, when Respondent heardnothing from the Union, Crawford wrote Walker onMarch 26 and indicated that Respondent stoodready to negotiate but also stated: "Based on yourdwindling membership, I would strongly urge thatyou file a disclaimer of interest on behalf of yourUnion." Shortly after receipt of that letter, WalkercalledCrawford on either April 1 or 2. Crawfordreadily agreed to meet at the Atlanta Airport onApril 3. Walker presented the Union's proposals onApril 3 and Crawford agreed to contact him after hehad an opportunity to study them. ' About I weekGisse4concerningthe proprietyof issuing a bargaining order, supports ourdecision in this case.In initial recognition cases, where the Board has foundviolations similar to those Respondent committed on May 1, it has issuedbargaining orders rather than holding elections. See, e.g.,AreaDisposal Inc.,200 NLRB 350 (1972);SkaggsDrug Centers,Inc.,197 NLRB 1240 (1972);Tower Enterprises, Inc., d/b/a Tower Records,182 NLRB 382 (1970). We donot construe thosecourtdecisions cited at fn. 37 ofour colleague's dissentto be contraryto our conclusions here.30We believe the foregoing analysis demonstrates that our rationale hereis hardlya "resort tosophistry"as our dissenting colleague alleges and alsoplaces no"impossible burden" on Respondent as our colleague furtherstates.We have demonstrated how Respondent,absent its May 1 violationsor ifitsviolations had not beenof the kindthat improperly affects thebargaining relationship,could havelawfullywithdrawn recognition fromtheUnion in light ofthe employeepetition.But this was not the courseRespondent chose. And in such circumstances,we think it would be whollycontraryto the purposesof the Actfor this Boardto relyon any possiblefruits of Respondent's prior unfair labor practicesto justifya dishonoring ofthe bargaining obligation as our dissenting colleague would have us do.31 See,e.g.,my dissenting opinions inWald Transfer &Storage Co.,218NLRB No. 73 (1975);Bartenders,HotelMotel& RestaurantEmployersBargaining Associationof Pocatello, Idaho,213NLRBNo. 74 (1974);Automated Business Systems, a Divisionof LittonBusiness Systems, Inc., 205NLRB532 (1973), enforcement denied 497F.2d 262 (C.A. 6, 1974);AnvilProducts,205NLRB 709 (1973),enforcement denied 496 F.2d 94(C.A. 5,1974);Orion Corporatioi,210 NLRB 633 (1974);UnitedSupermarkets, Inc.,214 NLRB No. 142 (1974). GUERDON INDUSTRIES, INC.663later,Crawford sent the Union its counterproposal toretain the language of the expired contract.While Respondent did not withdraw recognitionprior to May 9, 1974, it is clear that both sides weregenuinelyconcerned about the lack of support forthe Union among the employees.32 The observationin the March 26 letter with respect to the "dwindlingmembership" of the Union was based on documenta-tionsupplied by the Union. The monthly letters sentby the Union to Respondent requesting remittanceof union dues checked off from employees who hadauthorized such checkoffs clearly justified thatobservation. On the date the contract expired (March31), there were 126 unit employees and the Union'sletter for April set forth only 9 names on the checkofflist.The Union's letter for March set forth 21 nameson the checkoff list. This Board recently recognizedthata smallpercentage of employees on checkoff isan indicator of objective considerations to support adoubt of majority support by employees. SeePeoplesGas System, Inc.,214 NLRB No. 141 (1974), citingConvairDivision of General Dynamics Corporation,169 NLRB 131, 134 (1968).Union Committeeman Stewart acknowledged thatInternational RepresentativeWalker had expressedconcern to him that the Union did not represent amajority of the unit employees. After receipt ofCrawford's"dwindlingmembership" letter, theUnion undertook to get additional cards signed. Itobtained only 24 additional cards., Thus the Unionhad a maximum of 33 card signers out of a payroll of84 employees on May 8.33On May 6, 1974, Plant Manager Kiphart waspresented with a petition signed by 46 employeeswhich recited: "We no longer wish to be representedby the Firemen & Oilers' Union." At that time therewere84 employees in the unit. On May 9, Respon-dent informed the Union that it was filing arepresentation petition with the Board34 and that, asthe petition was supported by a substantial numberof bargaining unit employees, there was a seriousquestionof the continued majority status of theUnion. Accordingly, the letter further recited that32Crawford's prompt agreement in late February to extend the contractwhen the Union had made no effort to negotiate and Crawford'spromptmeeting at the Atlanta Airport as soon as Walker had prepared proposalsdo not suggest that,Respondent was looking for an excuse to withdrawrecognition. The relationship between the parties had been harmonious.There had been no strikes or lockouts. No grievances had been taken toarbitration during the 3 years that Crawford had been responsible for theindustrial relations at this plant. Indeed no grievances had been pursued tothe third step of the contract's grievance procedure.The instant case is thefirst unfairlabor practice charge filed against Respondent at this plant.Having agreed on a contract in February 1968, the Union and theRespondent were content to retain that contract's provisions except forwage increases until recognition was withdrawn in May 1974. It wouldappear that Respondent was content to have its employeesrepresented bytheUnion until it was presented on May 9 with the employee petitionsigned by 46 employees.Continued recognition of the Union after that dateRespondent was suspending further negotiations fora collective-bargaining agreement until the questionof representation was resolved by the Board.As rationale for his finding-of an 8(a)(5) violationin Respondent's refusal to bargain further with theUnion after May 9, the Administrative Law Judgerecited a familiar litany: After the expiration of thecertification year, there is a presumption of contin-uedmajority statuswhichmay be rebutted byevidence establishing that the union no longerrepresents a majority of the unit employees. Evenwithout proof of loss of majority an employer mayrefuse to bargain if he relies on a doubt reasonablybased on objective considerations as to the continuedmajority status of the union. The Administrative LawJudge then proceeded to reason: A showing of lackof financial support fora union isnot the equivalentof establishing the number of employees who desirerepresentation by the union; the low number of dues-checkoff authorizations is not a reasonable groundfor believing that a union has lost majority support; ashowing thatless than amajority of the 'unitemployees are members of the union is not theequivalent of showing lack of majority support; andstatementsby union officials that they are not gettingsufficient support are insufficient upon which to basea good-faith doubt 35 According to the Administra-tiveLaw Judge, no one can know how manyemployees who favor _ union representation do notbecome or remain members of a union. As to thepetition repudiating the Union signed by more than amajority of the employees in the unit, the Adminis-trative Law Judge ruled that this was insufficient torebut the presumption of theUnion'scontinuedmajoritybecauseRespondent had not properlyauthenticated the signatures on the petition or thatthe signers were actually employed in the unit on thecritical date. Finally, the Administrative Law Judgesaid that the,petition would have furnished sufficientobjective reasons for doubting the Union's continuedmajority status, except that Respondent committedunfair labor practices on May 1.would havesubjected Respondent to a meritorious 8(a)(2) charge. SeeAnderson Pharmacy,187 NLRB 301 (1970);International Ladies' GarmentWorkers' Union, AFL-CIO [Bernhard-Altmann TexasCorp.] v. N.LR.B.,366 U S. 731 (1961).33Thenumber of employeeslisted for checkoff forMarch,April, andMay varied from 9 employees to as many as 33.By the time Respondentreceived the Union's letters,however,itappears that some of the listedemployees had either withdrawn their authorizations or had been terminat-ed for one reason or another.As pointedout by the Administrative LawJudge, the mobile home industrywas in a severely depressed state duringthis period.The numberof employees in the unit declined from 126 duringthe week ending April5 to 84 during the week ending May 10.34 The petitionwas filed in the Board's RegionalOffice on May 13, 1974.35 The majority quite rightly disavows reliance on this latter bit ofreasoning by the Administrative Law Judge. 664DECISIONSOF NATIONALLABOR RELATIONS BOARDThe majority has accepted the Administrative LawJudge's reasoning except in the minor details set outin the majority decision. Indeed, the AdministrativeLaw Judge professed to be only following theprecedents of previous decisions.To sum up the majority's position: To rebut thepresumption of majority status deriving from,thecertification nowmore than 7 years old, it is notsufficient to show lack of union membership, lack ofmonetary support for the Union, or lack of signedauthorization cards by an employee majority. Nei-ther separately nor together do these show lack ofunion support, according to the Administrative LawJudge and the majority; I respectfully express theopinion that the reasoning by which this result isreached is sheer sophistry. An employee who wishesto be represented by a union usually joins it as amember or otherwise supports it financially. Whenhe no longer wishes to be so represented, he usuallyresigns his membership or stops paying dues. Not torecognize this is to ascribe a free rider mentality tothe majority of the American workmen.The resort to sophistry, it seems to me, is merely animplementation of the impossible burden placed onan employer to prove a negative, that is, the uniondoes not represent a majority of the unit employees.For, as pointed out inStoner Rubber Company, Inc.123 NLRB 1440, 1445 (1959):Proof of majority is peculiarly within the specialcompetence of the union. It may be proved bysigned authorization cards, dues checkoff cards,membership lists, or any other evidentiary means.An employer can hardly prove that a union nolonger represents a majority since he does nothave access to the union's membership lists anddirect interrogation of employees would probablybe unlawful as well as of dubious validity.Moreover, I believe that the rationale of themajority rests on doctrine which has been renderedobsolete by the teaching of recent Supreme Court3636Linden Lumber Division,Summer &Co. v. N.LR.B.,419 U.S. 301(1974);NLRB. v. Gissel Packing Co., Inc.,395 U.S. 575 (1969).39 Automated Business Systems, a Divisionof LittonBusinessSystems, Inc.v.N.LR.B.,497 F.2d 262 (C.A. 6, 1974); TheNational Cash RegisterCompany v. NL.R.B.,494 F.2d 189 (C.A. 8, 1974);N.L.R.B. v. DaytonMotels,Inc.,d/bla Holiday Inn of Dayton,474 F.2d 328 (C.A. 6, 1973);Lodges 1746 and743, International Associationof Machinists and AerospaceWorkers, AFL-CIO [UnitedAireraft Corporation] v. NLRB,416 F.2d 809(C.A.D.C.,1969);N.L.RB v. Lay"strom Manufacturing Co.,359 F.2d 799(C.A. 7, 1966).38Linden Lumber Division, Summer& Co. v. N.LR.B., supra.ThedissentingMembers inlindendidnot disagreewiththe generalpropositionthat a secret electionis the preferredmethod of determininga majorityrepresentativebut onlywith the conclusionthat the employercould insiston the union filing a representationpetitionseeking anelection. The dissentstated:This section[9(c)(1XB)], together with §8(a)(5) and 9(a), providesand court of appeals decisions.37 In the most recentpronouncement of the Supreme Court on the generalsubject, the Court said that the Act favors the policyof determining a union's majority status by secretelection.38Therefore,unless it"has engaged in anunfair labor practice that impairs the electoralprocess," the employer -may insist on a Boardelection to determine majority status before bargain-ing with the union. It is true thatLindendealt.with asituationwhere a union was initially requestingrecognition. But the principle of that case is equallyapplicable to a renewal situation where the employerquestions the continued majority status ofthe union.Majority representationis an issue' in both situations.The way to determine this question most accuratelyisby asking the employees themselves in a secretelection whether they desire to be represented by theunion, rather than by resorting to the dubiousreasoning of the Administrative Law Judge adoptedby the majority in this case. Indeed, I believe that,under the holdings of the Supreme Court inLinden,as well as inGissel,an employer has the right to testout his doubts as to a union's majority status bypetitioning for an election. Thus, inGissel,the Courtsaid (395 U.S. at 599):That provision [Sec. 9(c)(1)(B)] was not added, asthe employers assert, to give them an absoluteright to an election at any time; rather, it wasintended, as the legislative history indicates, toallow them, after being asked to bargain, to testout their doubts as to a union's majority' in asecret election which they would then presumablynot cause to be set aside by illegal antiunionactivity.Not onlyisa secretelection the most efficaciousmethod for determining majority status, it also has adefinitetimeadvantage in resolving industrialdisputes.The Supreme Court pointed this out inLindenwhere it said:clear congressional direction as to the proper, approachto the situationbefore us. When an employer is faced with a demand for recognition bya union that has presented convincing evidenceof majoritysupport, hemay elect to follow one offouralternatives.First,he is free to recognizethe union....Second,he maypetitionfor aBoard-supervisedelection,pursuant to §9(c)(1)(B).... Third,rather than file his ownelection petition, the employer can agree to be bound by the results ofan expedited consent election ordered after the filing of a unionelection petition.... Finally, the employer can refuse to recognize theunion,despite its convincing evidenceof majoritysupport,and alsorefuse either to petition for an election or to consent to a union-requested election. In this event,however, the Actclearlyprovides thatthe union may charge the employerwithan unfairlaborpractice under§8(a)(5) .... If the General Counsel issues a complaint and the Boarddetermines that the union in fact represents a majority of theemployees,the Board must issue an order directing the employer tobargain with the umon.[419 U.S.at 312-313.] GUERDON INDUSTRIES, INC.665The union which is faced with an unwillingemployer has two alternative remedies under theBoard's decision in the instant cases. It can fileforan election; or it can press unfair laborpractices against the employer underGissel.,Thelatter alternative promises to consume much time.InLindenthe time between filing the charge andthe Board's ruling was about 4 1/2 years; inWilder,about 6 1/2 years. The Board's experienceindicates that the median time in a contested caseis 388 days. . . . On the other hand the mediantime between the filing ' of the petition for anelection and the decision of the regional directorisabout 45 days. In terms of getting on with theproblems of inaugurating regimes of industrialpeace, the policy of encouraging secret electionsunder the Act is favored. [419 U.S. at 306-307.]When Respondent was presented with a, petitionrepudiating theUnion signed by a majority ofemployees in the unit, it had the right to, assume thattherewas a serious question as to the Union'scontinued` majority status 39 There is no contentionthat the petition was other than legitimate or that ithad been obtained as the result of unlawful solicita-tion efforts of - Respondent. Respondent was notrequired to interrogate the signers as to the legitima-cy of their signatures. On the contrary, it acted quiteproperly, inmy opinion, by promptly filing arepresentation petition with the Board under Section9(c)(1)(B) asking the Board to resolve the question ofrepresentation by its conventional election proce-dure.There was no obstacle to the holding of animmediate' election. The Administrative Law Judgedid recognize that ordinarily the petition would raisea reasonably based doubt as to the Union's majoritystatus, but held that the doubt could not be raised inthiscase because, of Respondent's unfair laborpractices committed on May 1. The AdministrativeLaw Judge has failed to evaluate the alleged unfairlabor practices in terms of the possible impact on anelection. It is not every unfair labor practice whichnullifiesan employer's right to an election.40 InLinden,the Court said that "unless an employer hasengaged in anunfair labor practice that impairs theelectoral process,"the employer can insist that theunion invoke the Board's election procedure.(Emphasis supplied.) Similarly, inGissel,the Su-preme Court said that an employer who engaged in- Cf. Telautograph Corporation,199 NLRB 892 (1972).4e SeeN.LRB. v. Anvil Products,496 F.2d 94 (C.A. 5, 1974);TheNationalCash Register Company v. IV LR.B., supra,N.LR.B. v.Nu-SouthernDyeing & Finishing, Inc., and Henderson Combining Co.,444 F.2d11, 15-16 (C.A. 4, 1971);Fremont Newspapers, Inc. v. N.L.R.B.,436 F.2d665,672-673 (C.A.8, 1976);IIngress-Plastene, Inc.,v.N.LRB., 430 F.2d 542,547 (C.A. 7, 1970).41N.LRB.v. Gissel Packing Co., Inc., supraat 600.42The express language of art. III ofthe contractsince 1968had granted"unfair" labor practices"likely to destroythe union'smajority and seriously impede the election"may notinsist that before it bargains the union get a secretballot election.41(Emphasis supplied.)An examination of the unfair labor practicesallegedly committed onMay1 is therefore necessaryin order to determine whether they were likely to"seriously impede the election." On May 1, GeneralManager Kiphart held a series of meetings with smallgroups of employees in order to explain a proposedincentiveplan.42Kiphart said that the programwould be instituted in two phases. Phase one was tobegin only when the employees produced fourmobile homes on a sustained basis. Respondentwould then begin to balance out the production lines,a process which would take approximately 2 or 3weeks. Employees who finished their assigned workon, four units would be permitted to leave early andreceive a full day's pay. When the line was balancedand production of four units maintained on asustained basis, phase ' two would come into effectand the employees would then receive incentivecompensation. Respondent contended that the planwas never implemented because the employees neverachieved a production of four units a day on asustained basis.While fording that phase two wasnever reached, the Administrative Law Judge con-cluded that phase one was implemented since severalemployees after Mayiwere senthome early with fullpay after completingtheir assignments.At one of themeetingsconducted by Kiphart on May 1, anemployee asked him what would happen to theincentive program if the employees obtained a raiseas a result of the negotiations with the Union;Kiphart responded that this would kill the incentiveprogram. The Administrative Law Judge found thatRespondent violatedSection 8(a)(5)and -(1) byfailing to notify the Union of its decision to institutea wage incentive system and by announcing the planand implementingit thereafter.He further foundthat, by Kiphart's responseto an employee's query asto the effect of negotiations on the incentiveprogram, Respondent violated Section 8(a)(l) of theAct, since the response "constituted athreat that theplan would be discontinued in the event the Unionsought a wage increase during negotiations."the Employer the right to institute and modify incentive plans.An incentiveplan had been installed shortly after the 1973 amendmentsto the contractwere adopted.Thatplan was subsequently abandoned. Walker testified ondirect examination byGeneral Counsel that, during the 1974 discussions fora new contract, the Union had agreed to continue art. III without change inreturn for the Respondent's agreement to continuethe checkoffprovision.Walker further testified that,at the April 29 meeting, the parties had agreedon everything except economic issues. 666DECISIONSOF NATIONALLABOR RELATIONS BOARDThere is a serious question of whether on May 1the Union represented a majority of employees 43 Ifitdid not, then Respondent's announcement of aproposedincentivesystem did not violate Section8(a)(5) and(1).But even if the program did violateSection 8(a)(5), it was at most a technical violationsince it wasapparently abandoned before phase twowas reached. As to Kiphart's statementthat if theUnion obtaineda raise asa result of negotiations theincentiveprogram would be abandoned, it was notintendedas a threat.If the statement is violative ofSection 8(a)(1), it is at most aborderline violation. Ido not believe -that the events of May 1, eithertogetheror separately, are the kind of unfair laborpracticeswhich are likely to impair the electoralprocess and"seriously impede the election." Accord-ingly, I would find- that Respondent did not violateSection 8(a)(5) by refusing on and after May 9 tobargain further with the Union unless the uniondemonstrateditsmajority status in a Board-conduct-ed election.As I regard the other violations found bythe Administrative Law Judge to be both dubious aswell as minimal,Iwould dismissthe complaint in itsentirety.Whether Respondent unlawfully threatened employeesthat it would discontinue a wage incentive program if theUnion negotiated a wage increase.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses,to argue orally, and to file briefs. Briefs, whichhave been carefully considered, were submitted by theGeneral Counsel and the Respondent.Upon the entire' record of the case and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYRespondent, a corporation with an office and place ofbusiness in Georgia, is engaged in the manufacture andsale of mobile homes at its, plant in Ashburn, Georgia.During the past calendar year, Respondent manufactured,sold, and shipped finished products valued in excess of$50,000 directly to customers located outside the State ofGeorgia. The complaintalleges,Respondent admits and Ifind, the Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVED48 In my view,there is no basis for this Board's presuming that theUnion had the support of a majority of the unit employees at any time afterthe contract expired.DECISIONStatementof the CaseJULIUS COHN, Administrative Law Judge: This case wastried at Ashburn, Georgia, on August 15, 1974. Upon acharge filed May 13 and served May 14, 1974, the RegionalDirector for Region 10 issued the complaint in thisproceeding on July 9, 1974, alleging that GuerdonIndustries, Inc., ArmorMobile Homes Division, hereincalled the Respondent or Company, violated Section8(a)(1) and (5) of the Act by refusing to bargain withFiremen & Oilers, Local No. 288, herein called the Union,and otherwise independently violated Section 8(a)(1) of theAct. Respondent filed an answer denying the commissionof unfair labor practices.ISSUESWhether theRespondentunlawfullyunilaterallychangedexistingworking conditions by announcing andimplementing a wage incentiveprogram for its employees.Whether Respondent thereafter illegally withdrew recog-nition from the Union and refused to bargain collectivelywith the Union.WhetherRespondentunlawfully solicited employees tovote out the Union.Whether Respondent interrogated its employees con-cerning statementsmade toBoard agents.1The appropriateunit is:All production and maintenance employeesincluding leadmen andtruckdriversbut excluding all office clericalFiremen & Oilers,Local No.288 and InternationalBrotherhood of Firemen,AFL-CIO,are labor organiza-tions within the meaning of Section2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundFor a number of years the Company has been engaged atitsAshburn,Georgia, plant in the manufacture andassembly of mobile homes. On September 25, 1967, theBoard certified the Unionas the exclusive bargainingrepresentative of its productionand maintenanceemploy-ees.1On February 19, 1968, the Union and the Respondentexecuted a collective-bargaining agreementwhich re-mained in effect until March 31, 1974, upon the expirationof a 1-monthextension.The parties had negotiated wageincreasesinMarch and July of 1969,Decemberof 1970,and March of 1972 and 1973. During that period, thecontract was extended for a year on March 1, 1971, andfurther extended for 2 years on March 3, 1972. Apart fromthe wage increases and extensions, the contractlanguageand provisionshave remainedthe same throughout. Thefollowing provisions of the contract are relevant to adiscussion of the issuesin this case.ARTICLE IIIPrerogative of ManagementSection 1. The Management of the Company and thedirection of the working forces, including all responsi-employees,the draftsman,the dispatcher,the serviceman,watchmen,guards, and supervisors as definedin the Act. - GUERDON INDUSTRIES, INC.bilities,powers and authorities, such as (by way ofexample and not by way of limitation) the right toselect and hire, to promote, discipline or terminate, todirect and determine the size of the working force, toschedulework, to determine the products to bemanufactured, the location of the plant, or the removalof any portion of the plant, the abandonment of anyoperation, the schedule of hours and shifts shall beposted by management, the establishment or choice ofmethods, processes and means of manufacturing, thesetting of production standards as a basis for incentivecompensation, or the setting of cost of work standardsfor workers not on incentive work, promotion, demo-tion, layoff and recall, contracting or arranging forwork to be done outside the plant by others or by otherdivisions of this Company, including production work,and the establishment. of reasonable rules of plantconduct which the Company had prior to the signing oftheAgreement, except such as are specifically relin-quished or modified by provisions of the Agreement,are the sole and exclusive rights and responsibilities ofmanagementvested in this Company, and the exerciseof such rights shall in no event be the subject ofarbitration unless expressly agreed to by the Companyinwriting-, and no provision herein is intended toimply or permit a modification of these rights.ARTICLE VIIWagesSection 1.The Companyshall maintain throughout theterm of this agreement,the compensationfor the givenclassifications as set forthinAppendix A which isattached hereto and made a parthereof.ARTICLE XVIISection 1. The parties acknowledge that during thenegotiationswhich resulted in this Agreement, eachbad the unlimited right and opportunity to makedemands and proposals with respect toanysubject ormatter not removed by law from the area of collectivebargaining, and that the understandings and agree-ments arrived at by the parties after the exercise of thatright and opportunity are set forth in this Agreement.Therefore, the Company and the Union, for the life ofthisAgreement each voluntarily and unqualifiedlywaives the rights, and each agrees that the other shallnot be obligated to bargain collectively with respect toany subject or matter referred to or covered by thisAgreement.Prior to the certification of the Union the Company had anincentive system in effect which was maintained duringnegotiations and continued after the execution of thecollective-bargaining agreement. The plant manager at thattime testified that the Company was concerned about thecontinuation of this incentive program and that this was amatter of discussion during the negotiations.While anagreement on this point was never reduced to writing, theincentive system in effect at that time was continued untilfinallyabandoned. Thereafter in 1973 the then plant667manager, Griffin, instituted an incentive program whichwas short lived because of the dissatification of theemployees with the plan. Before effectuating the 1973 plan,Griffin discussed the matter with Chief Shop StewardMinor Cushion. This occurred just subsequent to thenegotiations for a pay raise and, after some discussion withCushion, the latter indicated that "We would try it." Theplan was then put into effect after a plant meeting withemployees but it endured only a short time.In addition the Company has had a profit-sharing planwhich has been in effect all along even prior to the adventof the Union. In 1972 the Company requested permissionof the Union to change the profit-sharing plan in terms ofits eligibility and the Union, in writing, consented thereto.The Company contends that it had discussed this matterwith the Union merely because of a requirement by theInternal Revenue Service.B.FactsIn January 1974 the Union mailed notices to the FederalMediation and Conciliation Service with copies to theplantmanager informing that it wished to open thecontract for purposes of changes and modifications. Inmid-February Jimmy Walker, International representativeof the Union, called the Ashburn, Georgia, plant andspoke to the then plant manager, Jewel, and told him thathe,Walker, was going to meet with the employees andwould get back to the plant manager after receipt ofproposals.The plant manager advised Kenneth Crawford, directorof industrialrelationsof the Respondent, of Walker'stelephone call. On February 25, Crawford wrote Walkeradvising that he would represent the Company and thatWalker should communicate with him in connection withproposals.He also noted that the contract would expireMarch 1 and no proposals had as yet been submitted.Upon receipt of the letterWalker called Crawfordrequestingan extensionof the contract until March 31.According to Crawford, during the course of this telephoneconversationWalker said that he was not sure of hissupport from the employees, that he did not know howmany people were interested in the Union, and that hemust find this out before he goes any further. He statedthatWalker said he was not going to drive 100 miles forfour or five people. Walker's version of this part of theconversation was to the effect that he had to meet with theemployees in order to get their proposals and at this timethere appeared to be a lack of interest in advancingproposals. He denied any reference to a lack of employees'interest in membership. In the latter part of March, Walkermet with the employees, worked up proposals to submit tothe Company, and then arranged to meet with Crawford atthe Atlanta airport on April 3.Crawford further testified in this vein that, at the meetingat the airport on April 3, Walker told him that he had notas yet determined the amount of his support. On the otherhand Crawford stated thatat no timeeither at the airportmeeting orduring the telephoneconversationsor thereafterdid he question the Union's majoritystatus.He did sayhowever that as of the end of that month (April) he didhave doubts as to whether or not a majority of the people 668DECISIONSOF NATIONALLABOR RELATIONS BOARDwere interestedin the Union. In any event at the AtlantaairportmeetingWalker presented a proposed contract toCrawford.The proposal contained not only economic orwage changes but also somedrasticchanges in language.Particularly, the Union deleted the previous Article III,Management Prerogative clause,and substituted therefor adilutedmanagement rights provision containing no lan-guage concerningincentive systems. The Union alsopurposed revisions with respect to discipline procedures.Crawford told Walker that he would take this proposalback with hun, consider it, discuss it with the topmanagement, and call him back in several days.Approximately a week after the Atlanta airport meetingCrawford sent to Walker a copy of the Company'scounterproposal.This proposal retained substantially allthe languageof the priorcontract.The managementprerogative clause was repeated word for word.On April18,Walker called and rejected the Company's proposaland, after some discussion and further phone calls, it wasfinally agreed that the parties would meet at the AshburnMotor Inn on April 29 to negotiate an agreement.On March 26 during the course of these events theCompany wrote to Walker stating that"Based on yourdwindling membership,Iwould strongly urge that you filea disclaimerof interest on behalf of your Union." Theletteralso advised thatthe Companystands ready tonegotiate a new agreement and that it would not agree toany further extension beyond March 31. In light of thisletterWalker proceeded to obtain some authorizationcards from employees and succeeded in getting about 25cards.Also during this period of time the Union sentmonthly a letterto the Companyrequestingthat itremit totheUnion dues checked off from employees who hadauthorized the same.The numbers of employees listed forMarch,April,and May varied from 9 employees to asmany as 33forMay but by the time the Company hadreceived the letters it appeared that some of the employeeslisted on each had either withdrawn or been terminated forone reason or the other. It is important to note in thisconnection that the mobile home industry was in a severelydepressed state at least from early 1974.Thus theCompany,employed 126 employees in the unit during theweek ending April 5 and only 84 employees in the unitduring the week ending May 10.On April 29 Crawford met with Walker and threeemployee committeemen in a room at the Ashburn MotorInn. The parties negotiated and, by the conclusion of theirmeeting,agreement had been-reached on substantially allcontract language with the exception of economic matters.Particularly theUnion agreed to drop its demand forrevisionof the management'srights clause and thisprovision would be retained from the previous contract. Inreturn the Company agreed to continue the dues checkoffclause as containedin the prioragreement.Although theparties discussed the management prerogative clause, itdoes not appear that there was any discussion concerningany incentive program or system.There is,however,conflict in the testimony concerningwhat transpired at this meeting as to the membership cardsWalker had obtained.Crawford testified that Walker toldhim that he had gotten some more cards but he did notpresent them to Crawford. On the other hand Walkerstated that he had obtained some more cards because ofthe letter Crawford had written and that therefore he hadthe cards in the hotel room with him. He said he held themin his hand and offered to show them to Crawford.Crawford said, according to Walker, "Oh that's all right, Ibelieve, you." I creditWalker's version of the attempt toshow Crawford the authorization cards he had obtained.Walker's testimony is corroborated by two of the unioncommitteemen who attended the meeting,Minor Cushionand Johnny Stewart, both of whom averred that Walkerattempted or offered to show the cards to Crawford butthat the latter refused to look at them. Crawford did notdeny that Walker had cards with him.In any event, at notime did Crawford challenge the majority status of theUnion and indeed,at this very meeting continued tonegotiate with Walker concerning the new contract.Two dayslater,May 1,General Manager Kiphart held aseries of meetings with small groups of employees in orderto explain a proposed incentive plan. The meetings werecalled at the suggestion of Production Manager LamarRoberts who advised Kiphart that the employees wereconcerned about rumors that an incentive program was tobe instituted and that they did not understand it. Prior tothis date the leadmen had been advised that an incentiveprogram was to be implemented and apparently thisinformation had been conveyed to the employees whobecame worried because of previous bad experiences withthe incentive programs.Kiphart had been general manager only since March 27,1974,and he testified that upon his taking over the plant heheld a meeting of all employees during the course of whichhe indicated that he was interested in introducing incentivesystems.He said he conducted his meetings on May 1 insmall groups so as better to be able to explain the systemand even to utilize a blackboard in his discussion. Kiphartexplained to the employees that the program would beinstituted in two phases.The first phase was to begin onlywhen the employees produced four units(mobile homes)on a sustained basis. Kiphart said that the Company wouldthen begin to balance out the production lines,a processwhich would take approximately 2 or 3 weeks. Thisbalancing involves moving employees from one position toanother until all of the line is manned in such a way as toinsurea continuous flow along the production line.Employees who finished their assigned work on four unitswould be permitted to leave early and receive a full day'spay.When the line was balanced and production of fourunitsmaintained on a sustained basis, phase two wouldcome into effect and the employees would then receiveincentive compensation.It is the contention of Respondentthat the plan was never implemented because the employ-ees never achieved a production of four units a day on aconsistent basis. Concededly phase two was never reached.However employees Stewart and Harper both of whomattended the same meeting on May 1 stated that it wastheirunderstanding that phase one went into effectimmediately and that this phase involved building pro-duction to the four daily units while balancing out thework force on the line.Both of these employees testifiedcredibly,while it is difficult to understand from Kiphart's GUERDON INDUSTRIES, INC.669explanation when phase two begins and phase one ends. Italmost appears that they operate simultaneously sinceKiphart did say that phase two would commence whenfour units were produced on a consistent basis. Yet he alsosaid that phase one would continue for a few weeks afterthe four units were produced consistently. The more logicalmethod,it seems,would be a build up during phase onewith the second phase beginning when the goal is achieved.Kiphart admitted that after May 1 employees were, onseveral occasions,sent homeearly because they hadcompleted their portion of the work and that theseemployees were paid for 8 hours even though they had notworked a completeday.On the other hand it wasuncontestedthat before the announcement of the plan onMay 1 employees who were sent home early either for lackof work or for any reason were only paid for the number ofhours actually worked. In these circumstances, I find thatthe incentive program was implemented immediately afterthe May 1 meetings.At the meeting in the course of his explanation Kiphartinformed the employees that the program was not a pieceratesystem and that they would never get less than thenegotiated wage rate.Johnny Stewart, an employee member of the bargainingcommittee,testified that, during the meeting he attended,he asked Kiphart what would happen to the incentiveprogram if the employees obtained a raise as a result of thenegotiationswith the Union. Kiphart allegedly respondedthat this would kill the incentive program. This testimonyon the part of Stewart was corroborated by employeeHayward Harper.Stewart further testified that an employee named Whiteasked Kiphart how the employees could get the Union out.Kiphart responded you can vote it out if you want to, oryou don't have to, or you Can vote it back in if you want to.Again this testimony is corroborated by Harper who alsotestifiedon cross-examinationthat Kiphart did not sayanything about whether he wanted the Union out orwanted `it to stay. Kiphart denied the allegation stating thatno one askedany question as to how the employees couldget rid of the Union. He also denied stating that a wageincrease negotiatedby the Union would kill the incentiveprogram. With respect to both of these occurrences I creditthe testimony of Stewart and Harper, who not onlycorroborated one another but also testified in a straightfor-ward and direct manner. On the other hand Kiphart'stestimony in other areas appeared to'be tailored to meetsituations. I have already noted the somewhat nebulousdistinctions he drew between phase one and phase two ofthe incentive program.With respect to another issuehereinafter discussed,his oral testimonyconcerning thereceipt by Lamar Roberts of an employee petition was atvariance with his affidavit submitted to a Board agent inthe course of the investigation of this case. Accordingly Ifind that Kiphart told a group of employees that a wageincrease negotiated by the Union would kill the incentiveprogram or words to that effect and further in response to aquestion from an employee he also stated in substance thatthe employees could vote the Union in or out as the casemay be.After the April30 bargaining session and the meetingswith employees on May 1, no furthermeetingsbetweenRespondent and` the Union occurred. By letter dated May9 the Respondent's counsel informed the Union that it wasfiling a petition with the National Labor Relations Board.Respondent further stated that, as the petition wassupported by a very substantial number of bargaining unitemployees, there was a serious question of the continuedmajority status of the Union and that furthernegotiationsforan agreement would be suspended pending theresolution of this question by the National Labor RelationsBoard. Copies of the RM petition and a transmittal letterto the NLRB were enclosed. The RM petition was filed onMay 13, 1974. Respondent's RM petition was supported byan employee petition reading "We no longer wish to berepresented by the Firemen & Oilers' Union." Theemployees' petitionwas undated, and signed by 46employees. Kiphart testified that he received this petitionfrom Lamar Roberts who was then production manager onMay 6. He further stated that Roberts told him that it wasgiven to him that very morning, by a leadman. In anaffidavitKiphart submitted to the Board in the course ofthe investigation he stated that Roberts had not told himwhen he, Roberts, had received the petition. Robertsappeared as a witness at the hearing but did not testify onthematter of the employee petition. On the other handLarryGeoghagan, an employee, testified credibly andwithout contradiction that on the day of Kiphart'semployee meetings, May 1, he saw employee George Daygoing to the production manager's office to give LamarRoberts the petition. Geoghagan said that he recognizedthe petition, that he had seen it circulating around, andthat he walked up and looked at it when Day handed it toRoberts. He said there were about 35 signatures on it. Hefurther testified that the petition was circulating in theplant again the following day and that he himself obtainedseveral additional signatures. As noted, Geoghagan testi-fied credibly and as neither Robe rts nor Day, who alsotestified as to other matters, controverted his testimony,' Ifind that Roberts received the employee petition from Dayon MayIwhile the employee meetings were in progress.Moreover on that date less than a majority of theemployees had signed it. In connection with the signatureson the employee petition, Kiphart stated that inasmuch ashe was relatively new in his position as general manager hereliedon Roberts' statement to' him that the petitioncontained the signatures of employees actually on thepayroll. Apparently no further check as to the authenticityof these signatures was made until August 13, 2 days beforethe hearing in this case. Joyner a clerical employee statedthat on that date she checked the names against thesignatures on employees'tax forms.The final allegation of the complaint is with respect tothe alleged violation of Section 8(a)(1) of 'the Act that anagent of Respondent interrogated 'employeee George Day.The latter testified that he had given a sworn statement tothe Board agent investigating this case on May 20. A fewdays thereafter Lamar Roberts, then manager of pro-duction, asked Day whether he, had given a statement andaccording to Day asked if he couldsee it.Roberts himselftestified that he had heard from another foreman that an 670DECISIONS OF NATIONAL LABOR RELATIONS BOARDagent of the Board had seenDay the night before at Day'shome.He then said he sawDay and said "I hear you hadcompany last night." According to Roberts, Day repliedthat he hadand that hehad given a statement to the Boardand thereuponRoberts asked what Day had said abouthim to the Board agent.C.Analysis1.The majoritystatus ofthe UnionIt is well settled that a certified union, upon expiration ofthe first year following its certification, enjoys a rebuttalpresumption that its majority representative status contin-ues.2 Of course the presumption continues to exist after theexpirationof a collective-bargaining agreement whichfollowed the original certification.3 The presumption maybe rebutted by evidence establishing that the Union nolonger represents a majority of the employees. Evenwithout such showing ofloss of majority, an employer mayrefuse to bargain if he relies on a reasonably based doubtas to the continued majority status of the Union. As to thelatter the Board has held that the asserted doubt must bebased on objective considerations and it must not havebeen advanced for gaining time in which to undermine theunion.4Respondent in this case contends that the Union did notin fact represent a majority, and in any event, Respondenthad a reasonably founded doubt that the Union represent-ed a majority of the employees in the unit and therefore itwas not obligated to bargain with the Union. In its letter ofMarch 26 Respondent merely indicated that it believed theUnion'smembership was dwindling. Nevertheless, Re-spondent bargained with the Union on at least severaloccasionsthereafter includingApril 3 at the Atlantaairport and April 29 in Ashburn. Moreover I have foundthat at the Ashburn meeting Respondent refused to inspectthe cards proffered by the union representative. Until May9 when Respondent's counsel wrote to the Union andsimultaneously forwarded the RM petition to the RegionalOffice,Respondent had not refused to bargain with theUnion nor had it seriously questioned its lack of majoritystatus.Therefore May 9 is the critical date for determiningwhether the Union had either lost its majority in fact orwhether the Respondent as of that time entertained areasonably based doubt of the same. On that date, therecord reveals,there were 84 employees in the unit.Respondent contends that the Union's lack of majority isevidenced by the monthly dues-checkoff letters which theUnion sent to the Company. Thus the Union's letter inMarch requested dues checkoff for 21 employees but 11 ofthem had either withdrawn or quit by the time theCompanyprocessedthe checkoff. For April the list fell tonine employeesof whom two had left the Company'semploy. The Union's letter for May listed 33 names of2Celanese CorporationofAmerica,95 NLRB 664.3Barrington Plaza and Tragmew,Inc.,185 NLRB 962 (1970).4TerrellMachineCompany,173 NLRB 1480 (1969), enfd. 427 F.2d 1088(C.A. 4,1970)-5The contract did not have a union-secunty clause.s Bartenders,Hotel Motel &RestaurantEmployersBargaining Associationof Pocatello, Idaho,213 NLRBNo. 74 (1974);TerrellMachine Company,supraandTerrell MachineCompany v. N.L.R. B.,427F.2d at 1090.whom II had either withdrawn or left the Company.Respondent urges that this paucity of names on theUnion's checkoff list illustrated theUnion's loss ofmajority status. Obviouslyless than amajority of theemployees had executed checkoff authorizations. Howeverthe Board has consistently held with court approval, that ashowing of actual financial support of an incumbent union,at least where such support is made voluntary,5 is not theequivalent of establishing the number of employees whocontinued to desire representation by that unions Nordoes the low number of dues-checkoff authorizationsestablish a reasonable basis for believing that the Unionhas lost majority support.? Further it has been held that ashowing that less than a majority of the employees in theunit are members of the Union is not the equivalent ofshowing lack of majority supports The rationale in thesecasesis that no one can know how many employees whofavor union representation do not become or remainmembers of the Union. Therefore on the basis ofestablished authority Respondent's reliance on the check-off authorization list to establish the Union's lack ofmajority or even to give rise to a reasonably based doubt ismisplaced.Respondent further relies on statements allegedly madeby union representative Walker to the effect that the unitemployees did not support the Union. In this connectionwhile I cannot credit Crawford's testimony that Walkerstated that he would not drive to Ashburn, Georgia, merelyto represent four or five people, Walker admitted that hehad indicated a lack of support on the part of the unitemployees. However Walker testified that his expression ofconcern over employee support was in connection with theneed to meet and determine proposals for bargaining. Inany case,Walker apparently regarded seriously Respon-dent's suggestion in its letter ofMarch26 that the Unionseemed to be losing support, and he attempted and didindeed obtain additional authorization cards. As I havefound,Respondent refused to look at the cards whenoffered, and did bargain with the Union. This is inconsis-tentwith its claims of loss of majority and reasonabledoubt.AssumingWalker said he was losing support,statements by union officials that they are not gettingsufficient support have been found insufficient upon whichto base a good-faith doubt,9 and evidence of dissatisfactionwith the Union must come from the employees them-selves.10The most important factor upon which Respondentgrounds its refusal to bargain must of course be theemployee petition signed by 46 employees. According toRespondent'switness there were 85 employees on thepayroll from approximately May 5 through May 8 andtherefore 46 employees would constitute a majority.11 Ishall consider separately Respondent's alternate conten-tions that the Union in fact lacked a majority or that7Bartenders,etc., supra.8N.L.RB. v. Gunt Hotel,362 F.2d 588 (C.A. 5,1966).9United Electric Company,199 NLRB 603 (1972)10TerrellMachine Company, supraat 1482.11Counsel for the Respondent stated for the record that there were 84employees during this period while Kiphart later testified to 85. In eithercase,46 petitioning employees would constitute a majority. `GUERDON INDUSTRIES, INC-671Respondent had a reasonably based good-faith doubt as tothe Union's continuingmajority.12In support of its contention that the Union had lost itsmajority status Respondent relies on the employee petitionwhich contains 46 alleged-signatures, more than a majorityof the employees in the unit as of May 9. However not onlyisthis petition undated, as are the individual signatures,but also Respondent did not offer at the hearing toauthenticate the signatures on the petition. According toKiphart,when he received the petition from LamarRoberts, he relied on the fact that Roberts knew theemployees in the plant at that time.13 He made no furthereffort to ascertain the authenticity of the signatures until 2days before thehearing in this case,long after he hadwithdrawn recognition from the Union. On August 13, aclerical employee compared the signatures on the petitionwith those on the income tax forms of the employees. Shesaid she attempted to determine, to the best of her ability,whether the signatures matched, and she believed that theydid.No further evidence was adduced, and in thesecircumstances,Ifind that the signatures on the petitionhave not been properly authenticated nor has it beenestablished that they were the signatures of employeesactually in the unit on the critical date. The latter isparticularly true since the credited evidence, shows thatLamar Roberts, at least, was given the petition on May 1and the first indication of Respondent's refusal to bargainfurther with the Union was its letter of May 9. Therefore Ifind that the evidence is insufficient to rebut the presump-tion of the Union's continued majority status.However despite the failure of the evidence to show thatthe Union had in fact lost its majority, the circumstancesmay be such that Respondent could have entertained areasonably based doubt of the Union's majority status.14And, in this connection, evidence insufficient to establish aloss of majority, in fact, may, nevertheless be the basis ofan objective consideration sufficient to warrant a refusal tobargain.15 Thus reliance on a petition signed apparently bya majority of the employees could constitute evidence uponwhich an employer may reasonably base a good faithdoubt as to the Union's majority. For such purpose, theabsence of a date on the petition need not disqualify itfrom an employer's consideration particularly in view ofthe evidencethat the petition had been circulatingcontemporaneously or shortly before the employer enter-tained his doubt. Similarly, Respondent's manager couldhave relied, reasonably, upon the statement of hisproduction manager that the signatures on the petitionwere those of employees currently employed in the unit.Thus, absent unfair labor practices, and accepting arguen-do the testimony of Kiphart that he received the petitiononMay 6 and the withdrawal of recognization wasaccomplished on May 9, I would be constrained to findthat the objective considerations were sufficient to raise areasonably based doubt as to the Union's majority. It isclear however that the assertion of doubt must be raised"In a context free of unfair labor practices." 16Before discussing the alleged unfair labor practicesthemselves, a further review of the chronology with respectto the evidence of objective considerations is in order. Ihave previously credited the testimony of employeeGeoghagan who stated that he had observed the employeepetition being handed to Lamar Roberts on May 1, duringthe progress of the employee meetings which Kiphart wasconducting. At the time Geoghagan was on his, way to getanother departmentready fora meetingwith Kiphart. Asthe alleged unfair labor practices occurred during themeetings on May 1,17 Respondent could not have areasonably based doubtassuminghis conduct was viola-tive of the Act. Moreover, according to Geoghagan, thepetition delivered to Roberts on May 1 contained onlyapproximately 35 signatures, less than'the majority of theemployees in the unit. Geoghagan further stated that hesaw the petition the following day and he himself obtainedadditional names and signatures raising the total to 46names. Therefore the petition with all 46 names could nothave been received until after the 1st of May and anyreasonable doubt based thereon could not be raised ifRespondent engaged' in unfair labor practices on May 1.2.The alleged unilateral changeThere is no question that on May 1, General ManagerKiphart conductedmeetings of smallgroups of employeesin the plant, announced the initiation of an incentiveprogram, and explained and demonstrated how the systemwould operate. Admittedly this action took place withoutnotification or discussion with the representatives of theUnion.Respondent contends, first, that this incentivesystem was a proposal which was never really implement-ed. It bases this on the fact that the plan itself contemplat-ed two stages or phases as Respondent calls them. The firstphase involved setting up a production line, manned in abalanced fashion permitting the work to flow in such amanner that four units (mobile homes or floors) could beproduced on a sustained basis. During this period ofbalancing,as soonas employees finished their assignedwork on four units, they would be allowed to go home andbe paid for a full day's work. Phase two would involve thepayment of premium pay based on a percentage of thelabor cost to be given to the employees over and abovetheir contract rate. Kiphart was not really clear as to whenthese phases would begin. He stated at one point thatphase two commenced as soon as four units were produceddaily on a consistent basis. But he also said that phase onewould commence at a time after the four units were beingproduced on a consistentbasis,during which the pro-duction lines would be balanced and it would only beduring this period that the employees would get free time.Kiphart did not explain how a consistent flow of four unitscould be attained without a balanced line.12 SeeAutomated BusinessSystems,a Divisionof LittonBusinessSystems,Inc.,a Subsidiary of Litton Industries Inc.,205NLRB 532 (1973),enforcementdenied 497 F.2d 262 (C.A. 6, 1974).isRoberts,a witness at the hearing,did not testify as to the matter of theemployeepetition.14 SeeAutomated BusinessSystems, supra.15Cf.Bartenders, etc., supra.16 SeeNu-Southern Dyeing &Finishing, Inc.,179 NLRB 573 (1969).11Not includingthe alleged independentviolationof Section8(a)(1) bythe interrogation of employee Day during the course of the investigation ofthis case. 672DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt would seemmore logicalthat the balancing of the linewould be done during that period of- time when theemployees and the managers were striving to build up theproduction to four units and this would constitute phaseone. In any event the testimony of employees is uncontra-dicted that on at least two occasions shortly after themeetingsonMay, 1, employeeswere senthome earlybecause they had finished their assigned tasks and werecompensated for a full day's work. It is equally clear thatprior to May 1, employees who were told to go home earlyfor productionreasons,for lack of work, or for, whateverreason,were compensated only for hours actually worked.Ifind therefore that Respondent implemented its wageincentive system immediately after the May 1 meetings andentered at least phase one of that plan. As noted suchimplementationwas accomplished without notification ordiscussionwith the Union.Respondent alternately contends that it had, inanyevent, the right to implement a wage incentive program byvirtue of Article III of the collective-bargaining agreement,the so-calledmanagementprerogative clause. The relevantportion of that paragraph establishes that managementmay set " . . . production standards as a basis for incentivecompensation, or the setting of cost of work standards forworkers not on incentive work, .... " It may be argued,on the other hand, that this language or the remainder ofthemanagement prerogative paragraph fails to indicatethatmanagement has the right to set the rates of pay forincentive compensation. It is quite possible under thisprovisionthatmanagementhas the right to set, forexample, four units per day, as it did inthis case, as a"basis for incentive compensation," but there is nothing toindicate that it also has the right to set a rate at which theemployees would be compensated for their achievement offour units per day. In this connection, it is clear thatincentiveprograms designed to increase or supplementearningsof employees are within the contemplation of theterm "wages"as used inthe Act.18 This situation differsfrom recent cases relied on by Respondent in which theagreementis silent on the specific matter in dispute.19 Thushaving specifically providedmanagementwith the right tosetproduction standards as the basis for incentivecompensation, the agreement herein does not speak to thequestion of the compensation itself. The so-called ZipperClause (Art.' XVII) provides for waiver only of thosematters coveredby the agreement. It would appear thatcompensationunder incentive plans would not be a subjectthat is waived but rather one for bargaining.18 SeeC & S Industries,Inc.,158 NLRB454 (1966).19Cases suchasValley Ford Sales, Inc., d/b/a Friendly Ford,211 NLRB834 (1974);andRadioearCorporation,199 NLRB 1161(1972), Supplemen-talDecision at 214 NLRBNo. 33 (1974) involve theissues ofwhether aunion waived its right to bargain about the unilateral termination of anincentivewage plan in the first,and discontinuance of a benefit in thesecond.Valley Fordis primarily concernedwiththe weightto be accordedan arbitrator's award in fightofSpielbergstandards.InRadioear,the Boarddeferred to arbitration but whenthe arbitrator would notdecide the issue ofwhether the employer actedillegally, theBoarditselfconcludedthat theunion hadwaived the benefit, and the employer could properlydiscontinueit.The management rights clause, relied on byRespondent in the instantcase, specificallyprovides that theexerciseof the rights by the Companyshould not be the subject of arbitration Of course,bothcases cited aroseHowever it is not necessary to reach conclusionsconcerning the interpretation of these contractual provi-sions because no contract was in effect at the time inquestion, the agreement having expired a month prior totheannouncement and explanation of the incentiveprogram which occurred on May 1. On that date, as found,Respondent had no sufficient evidence to entertain areasonably based doubt of the Union's majority andconsequently was obliged to bargain with the Union.20Indeed questions concerning the interpretation of themanagementprerogative clause in the expired agreementand whether the Union waived its rights as to incentiveplans are transcended by the fact that management rightshad been the subject of bargaining since the initial meetingat the Atlanta airport. The Union's proposal would havedeleted themanagementprerogative clause in the form aswritten in the prior contract, particularly the reference tothe, setting of production standards as a basis for incentivecompensation. The Union's final acceptance during negoti-ations of the same clause to be included in the proposednew contract occurred on April 29, 2 days before themeetings,and this only was accomplished as a result of atrade-off for the dues-checkoff, provision which theCompany had wished toeliminate.But a new agreementwas not consummated at this time as the parties still hadnot agreed upon economic proposals; obviously furtherchanges could have been made if bargaining continued.Absent anagreement,Respondent was obliged to bargainover incentive programs.21A final note with respect to this allegation of, unilateralchange. Respondent implemented the incentive programon May 1 just 2 days after the April 29 bargainingsessionin the course of which it reached agreement with the Unionon substantial provisions of the contract, leaving open onlyeconomic proposals. Unlike the action of Griffin in 1973,who advised the chief steward of his proposal, no noticewas given by Respondent to any union representative. Butapart from the notice factor, there is another curiouselement to this matter which has not been explained byRespondent. Company witnesses testified to the rathercommon, knowledge that the Mobile Home Industry hasbeen in a severely depressed state due to the energy crisisand economic conditions, particularly high interest rates.Many of Respondent's employees were laid off since theearly part of the year, production continued at, a reducedrate, employees frequently worked short days, there waslittleor no backlog of orders, and Respondent onlymanufactured for orders. In addition Respondent, whichoperates 35 plants similar to the Ashburn plant hadunderan existing agreement whilethe contractin the instant case hadexpired.20 Itwill berecalledthat Kiphart testified that he did notreceive theemployees' petition untilMay 6. The credited testimony is,that Robertsreceivediton May1afterKiphart hadcommenced meetings with theemployees,and, inany event, a majorityof the employees had not signedthe petition on that date.21Respondent has soughtto rely on past practice. In this regard, aformer general manager testified that, during negotiationsfor the firstcontract,the parties agreedthatan existingincentivesystem becontinued.This agreement was not in writing but it is not contradicted. However thisdoes not establish a waiverby the Unionas to future incentive plans.Anotherplan was institutedin 1973 butit is uncontroverted that the thengeneral manager,Griffin,discusseditwith the chief shopsteward,Cushion. GUERDON INDUSTRIES, INC.673discontinued incentive programs at a number of thembecause of the decline in production.With this back-ground, in the midst of bargaining Respondent suddenlyinstitutedan incentive program, setting a productionstandard of four units a day which it must have known onthe basis of its orders would be nigh impossible to achieve.As noted Respondent offered no explanation for itsconduct on May 1, and I conclude the action wasundertaken to undermine the Union.For all of the above reasons, noting particularly that theevidence was insufficient to establish that the Union had infact lost its majority status on May 1, nor had Respondentsufficient information on that date upon which to base areasonable and good-faith doubt of the Union's continuedmajority, I find that by failing to notify the Union of itsdecision to institute a wage incentive system and byannouncing the plan on May 1, and implementing itimmediately thereafter,Respondent violated Section8(a)(5) and (1) of the Act.III.THE ALLEGED VIOLATIONS OF SECTION 8(A)(1)Hayword Harper testified that, during the meeting heattended on May 1, an employee asked Kiphart how a 20-cent raise negotiated by the Union would affect the planand Kiphart responded that the plan would then be thrownout.Harper's testimony is corroborated by employeeStewart, both of whom I have credited as straightforward,forthright witnesses. On the other hand I found Kiphart'stestimony to be less than candid in several areas andaccordingly I cannot credit his denial that this colloquoyoccurred.As the parties had reached the point innegotiations when economicissueswere to be discussed,Kiphart's remark takes on added significance. He had justannounced the wage incentive program at the samemeeting;the statement thus constituted a threat that theplan would be discontinued in the event the Union soughta wage increase during negotiations. I therefore find thatRespondent thereby violated Section 8(a)(1) of the Act.Employees Stewart and Harper further credibly testifiedthat at the meeting on May Ianemployee named C. D.White asked Kiphart how they could get rid of the Union.Kiphart replied that the employees could vote the Unionout and vote it back in if they wished. The GeneralCounsel contends that Kiphart's reply constituted aninvitation to employees to rid themselves of the Union andsigna petition to accomplish that goal. lit is well settled thatan employer violates the Act by soliciting employees todecertifya union or even advising them in certaincircumstances concerning the procedures. But the evidencehere does not establish such conduct. Kiphart did notvolunteer any information or raise the subject, he merelyresponded to a question initiated by an employee; therewas no reference on Kiphart s part to the Union or anycomment, one way or another about it. 'The matter was notfurther pursued during the meetings. The only factor thatgives onepause is the employee petition in the offing at thetime.However the evidence does not link Kiphart to thepetition at the time he was conducting the meeting atwhich the question was asked. The credited testimony hasLamar Roberts receiving the petition sometime on thatday. It has not been shown whether this occurred before orafter the particularmeeting,or, even if it were before,whether Kiphart learned of it from Roberts or had anyindependent knowledge of the circulation of the petitionprior to his answering the employee's question. AsKiphart's response would normally be protected underSection 8(c) and the evidence fails to establish that he wasthereby attempting to solicit employees to sign the petition,I find that Respondent did not violate Section 8(axl) ofthe Act in this manner as alleged in the complaint.There remains the allegation that Respondent unlawfullyinterrogated an employee concerning a statement given toa Board agent. Employee George Day had given astatement to a Board agent on May 20, 1974. He testifiedthat a few days later Lamar Roberts asked him if he hadtalked to anybody from the Board, that he told Roberts hehad given a statement, and that thereupon Roberts asked ifhe could see it. Roberts admits the conversation statingthat he told Day that he heard that he, Day, had companylast night. He further states that Day told him that he hadbeen visited by a Board agent and that he asked Day whatif anything he had said about him, Roberts. Even acceptingtheRoberts' version of the conversation, I find thatRespondent interfered with, restrained, and coerced itsemployees in violation of Section 8(a)(1) of the Act byinterrogating Day concerninghis meetingwith an investi-gator of the Board and as to the contents of his statementgiven to the Board agent 22IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,I shall recommend that it be orderedtoceaseand desist therefrom and to take certainaffirmative action designed to effectuate the policies of theAct.It has been found that Respondent unilaterally, andwithout prior notice to,or negotiation with the Union,promulgated an incentive program. Further,the Respon-dent withdrew recognition from and has refused to bargainwith the Union,the exclusive representative of its employ-ees in the unit found appropriate herein. It will therefore berecommended that Respondent cease and desist fromunilaterallychanging conditions of employment andbargain collectively,upon request,with the Union as theexclusive representative of these employees concerningterms and conditions of employment and, if an under-standing is reached, embody such terms in a signedagreement. I shall further recommend that Respondent22Beech AircraftCorp,196 NLRB 68 (1972). 674DECISIONSOF NATIONALLABOR RELATIONS BOARDcease threatening its employees that an incentive programwill be discontinued in the event their Union negotiates awage increase,andinterrogating employees concerningtheir statements to Board agents.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning ofSection 2(5) of the Act.3.All production and maintenance employees includ-ing leadmenand truckdrivers, employed at our Ashburn,Georgia plant, but excluding office clerical employees, thedraftsman, the dispatcher, the serviceman, watchmen,guards and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.At all times material herein, the Union has been theexclusive bargaining representative of the employees in theaforesaid appropriate unit within the meaning of Section9(a)-of the Act.5.By unilaterally, and without prior notice to orconsultationwith the Union, promulgating an incentivewage program on May 1, 1974, Respondent has engagedin, and is engaging in, unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.6.By withdrawing recognition and refusing on andafter May 9, 1974, to bargain collectively with the Union asthe exclusive bargaining representative of the unit de-scribed above, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section8(a)(5) and(1) of the Act.7.By threatening employees with discontinuance of anincentive program should the Union negotiate a wageincrease,Respondent has engaged in unfair labor practiceswithinthe meaning of Section8(a)(1) of the Act.8.By interrogating its employees concerning thecontents of his statementto an agent of the Board,Respondent has engaged in unfair labor practices withinthe meaning of Section8(a)(1) of the Act.9.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.10.Respondent has not violated the Act in any otherrespect alleged herein.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER23Respondent, Guerdon Industries, Inc., Armor,MobileHomes Division,itsofficers,agents, successors, andassigns, shall:I.Cease and desist from:(a)Unilaterally, and without prior notice to or consulta-tion with the Union, promulgating or instituting a wageincentive program involving its employees in the appropri-ate unit described herein.(b) Refusing to recognize and bargain collectively withFiremen&Oilers,Local No.288, with respect to rates ofpay, hours of employment, and other terms and conditionsof employment.(c)Threatening employees with loss of incentive wagesshould the Union negotiatea wage increase.. (d) Interrogating employees concerning the contents ofstatements they give to the Board.(e) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir rights guaranteed in Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Bargain collectively, upon request, with Firemen &Oilers, Local No. 288, as the exclusive representative of theemployees in the appropriate unit and embody anyunderstanding reached in a signed agreement.(b) Post at its plant in Ashburn, Georgia, copies of theattached noticemarked "Appendix." 24 Copies of thenotice, on forms provided by the Regional Director forRegion 10, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced or covered by anyother material.(c)Notify the Regional Director for Region 10, inwriting, ' within 20 days from receipt of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar asitalleges violationsof the Act notfound herein.23 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall,as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.24 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides were represented by theirattorneys and presented evidence, it has been found thatwe, have violated the National Labor Relations Act incertain respects. To correct and remedy these violations,we have been directedto take certainactions and to postthis notice.WE WILL NOT unilaterally, and without notice to orconsultation with Firemen & Oilers, Local No. 288,promulgate or institute any wage incentive programinvolving our employees represented for collective-bargaining purposesby thatlabor organization. GUERDON INDUSTRIES,INC.675WE WILL bargain collectively,upon request, withFiremen & Oilers,Local No. 288,as the exclusiverepresentative of the employees in the appropriate unitdescribedbelow and embody any understandingreached in a signed agreement.The appropriate bargaining unit isAll production and maintenance employeesincluding leadmen and truckdrivers employed atour Ashburn,Georgia plant,but excluding officeclerical employees,the draftsman,the dispatcher,the serviceman,watchmen,guards and supervi-sors as defined in the Act.WE wiu. NOT threaten employees with loss ofincentivewages should the Union negotiate a wageincrease.WE WILL NOT interrogate employees concerning thecontents of statements they gave to the Board.WE WILL NOT in any like or related manner interferewith,restrain,or coerce our employees in the exerciseof the rights guaranteed in Section 7 of the Act.GUERDON INDUSTRIES, INC.,ARMOR MOBILE HowsDIVISION